KEITH, Justice
(concurring).
I find myself in partial disagreement with both of my colleagues. I would hold that the names of the other appraisers, if any, employed by the landowners was proper, pertinent, and relevant to the case on trial. The power company could, within the limitations established by Biggers,1 use the appraisers as its own witnesses; but, and of equal importance, the power company should be permitted to comment in argument upon the failure to produce such witnesses under the rationale of Tex-Jersey.2 *723Because my dissenting brother accepts as his major premise the fact that such comment upon the non-production of such appraisers, if any, would not be permissible under the final sentence found in the per curiam opinion in Biggers, I disagree with his analysis of the importance of the testimony. For, if comment upon non-production of the witnesses is permissible, the refusal of the trial court to permit the perfection of the bill of exception would be harmful error under the alternative portion of Rule 434. Dobbins v. Gardner, 377 S.W.2d 665, 669 (Houston Tex.Civ.App., 1964, error ref. n. r. e.).
The critical sentence quoted by both the majority and the dissent,3 from Biggers is dicta. A careful examination of the opinions in Biggers does not indicate any possible basis for such language. The paragraph to which the particular sentence is appended as an apparent after-thought is upon an entirely different matter. West Publishing Company, in digesting the material, assigns to the main paragraph, which includes all of the citations one digest reference, and this orphan sentence is given a widely disparate reference. There is no reference in the cryptic sentence, or elsewhere in the per curiam opinion, to the well-reasoned opinion in Tex-Jersey, then only five years old and enjoying the prestige of forming the basis of a lengthy annotation in 68 A.L.R.2d 1062.
Granted that Tex-Jersey relates specifically to witnesses having the relationship of employer-employee, several of the cases cited therein do not rest upon any such narrow base. For instance, two of the cases 4 were workmen’s compensation cases wherein the witnesses were physicians to whom the insurer had sent the plaintiff for examination, presumably after the accident and in preparation of the case for trial. As a matter of fact, the very first case cited by Chief Justice Calvert in Tex-Jersey [Missouri Pac. Ry. Co. v. White, 80 Tex. 202, 15 S.W. 808, 810-811 (1891)], involved a physician, not shown to be an employee, who had moved from Texas to the Indian Territory. Nevertheless, the comment on non-production was proper and the rule was thus firmly placed in our lawbooks.
Justice Fanning, in Sanders v. St. Paul Fire & Marine Ins. Co., 429 S.W.2d 516, 522 (Texarkana Tex.Civ.App., 1968, error ref. n. r. e.), sums up the rationale of the rule in this language:
“Under the Beck case, supra, we think that the right to comment on a failure to call a witness arises from the circumstance, if made to appear, that the witness stands in such relationship with the party as to render the witness peculiarly or especially available to such party, and within the meaning of this rule, a witness is peculiarly or especially available to a party when he is shown by the record to have had such relationship with the party as would normally predispose him to favor such party and place such party in a better position to obtain material information on the point at issue from the witness. Claybrook v. Acreman, Tex.Civ.App., 373 S.W.2d 287, wr. ref., n. r. e. (1963).”
An appraiser hired to ascertain the value of real property and come prepared to express an opinion thereon, should certainly fall within the rule announced in Sanders, supra. The testimony would be relevant and the person hiring such witness would be in better position to produce him than his adversary. Presumably, the landowner would have retained only qualified appraisers so that if called the witness *724would be permitted to express an opinion on the only question in the case — market value. Beyond question, the testimony of such a witness would be relevant and material to the single issue involved. Thus, the case differs from Dallas Railway & Terminal Company v. Oehler, 156 Tex. 488, 296 S.W.2d 757, 759 (1956), relied upon by appellees.
The easiest explanation for the apparent conflict between Biggers and Tex-Jersey is to be found in the fact that the critical sentence in Biggers is dictum, as defined in Grigsby v. Reib, 105 Tex. 597, 153 S.W. 1124, 1126 (1913). See also, Justice Pope’s landmark opinion in State v. Valmont Plantations, 346 S.W.2d 853, 878 (San Antonio Tex.Civ.Tex., 1961), affirmed and opinion adopted, 163 Tex. 381, 355 S.W.2d 502 (1962).
While an intermediate court should be extremely reluctant in even hesitating to follow a prior Supreme Court opinion because it was dicta, nevertheless, we are not required to follow such holdings under the doctrine of stare decisis. Valmont Plantations, supra (355 S.W.2d at p. 502), and the comments of Justice Hamilton with reference thereto. On the other hand, we are required, under the rule of stare decisis, to follow implicitly and without reservation, the decision in Tex-Jersey, a square holding upon questions presented by that record.
I would disregard the ultimate sentence in Biggers as dicta and follow the rule set out in Tex-Jersey. Thus, I would hold that when the parties to an eminent domain proceeding employ multiple appraisers but bring only one to testify (if such be the facts in this case), the adversary is privileged to comment upon the failure to produce such witnesses. Such a holding by this court in the cause would be compatible with the general rule governing trials in this state.
I join Chief Justice PARKER in overruling appellees’ motion for rehearing.

. Biggers v. State, 358 S.W.2d 188 (Dallas Tex.Civ.App., 1962) error ref. n. r. e., 360 S.W.2d 516 (Tex.Sup., 1962).


. Tex-Jersey Oil Corporation v. Beck, 157 Tex. 541, 305 S.W.2d 162, 68 A.L.R.2d 1062 (1957).


. “And a decision not to call as a witness one employed to investigate and evaluate facts and report an expert opinion is not a suppression of evidence.” (360 S.W.2d at p. 518)


. Meyer v. Great American Indemnity Co., 154 Tex. 408, 279 S.W.2d 575, 579 (1955), and Consolidated Underwriters v. Lowrie, 128 S.W.2d 421, 423 (Beaumont Tex.Civ.App., 1939, error ref.).